ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Northrop Grumman Corporation                   )        ASBCA No. 60391
                                               )
Under Contract No. N00030-07-C-0006 et al. )

APPEARANCES FOR THE APPELLANT:                          J. Alex Ward, Esq.
                                                        Daniel E. Chudd, Esq.
                                                          Morrison & Foerster LLP
                                                          Washington, DC

APPEARANCES FOR THE GOVERNMENT:                          E. Michael Chiaparas, Esq.
                                                          DCMA Chief Trial Attorney
                                                         Srikanti Schaffner, Esq.
                                                          Trial Attorney
                                                          Defense Contract Management Agency
                                                          Carson, CA

                                  ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 19 January 20 I 7




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60391, Appeal of Northrop
Grumman Corporation, rendered in conformance with the Board's Charter.

       Dated:


                                                   JEFFREYD. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals